DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2021 has been entered.
 
Allowable Subject Matter
Claims 17-25 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art, Zhao et al. (US 2015/0208390 A1), either alone or in combination fails to teach or suggest the limitation of:
“…configured to determine, based on the delay value that is a large delay value greater than or equal to a cyclic prefix (CP) length, a number of demodulation reference signal (DMRS)
wherein, based on a blind search being performed for the large delay value in the target UE, the number of DMRS [[RS ]]ports is determined as a predetermined number of DMRS [[RS ]]ports, and 
DMRS [[RS ]]ports is determined to be a value greater than the predetermined number of DMRS [[RS ]]ports” when considered in view of other limitations as recited in claims 17 and 24.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zhao et al. (US 2015/0208390 A1) teaches (Fig. 12, Para. [0234]-[0238]) “blind detection unit 121 configured to perform channel blind detection on the localized E-CCE determined in the localized E-PDCCH search space is configured to determine a DMRS port corresponding to the localized E-CCE determined in the localized E-PDCCH search space according to a correspondence relationship, between the localized E-CCE and the DMRS port, preset for the current E-PDCCH resource cluster and to demodulate the localized E-CCE using an RS transmitted via the determined DMRS port”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMNEET SINGH whose telephone number is (571)272-2414. The examiner can normally be reached 9:30am to 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMNEET SINGH/Examiner, Art Unit 2633                                                                                                                                                                                                        
/SAM K AHN/Supervisory Patent Examiner, Art Unit 2633